UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4744


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HONORIO VALDEZ-ELIAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:12-cr-00064-TDS-1)


Submitted:   March 27, 2014                 Decided:   April 16, 2014


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Kyle D. Pousson, Special Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Honorio       Valdez-Elias            pled    guilty    to      illegal     reentry

after removal as an aggravated felon, in violation of 18 U.S.C.

§ 1326(a), (b)(2) (2012).                   He received a sentence within the

Guidelines         range    of     eighty-five             months’    imprisonment.             On

appeal, Valdez-Elias contends that his sentence is substantively

unreasonable because it is greater than necessary to accomplish

the goals of 18 U.S.C. § 3553(a) (2012).                          We affirm.

              In    challenging          the    reasonableness           of      his    sentence,

Valdez-Elias        contends        that       he    presented        mitigating         evidence

demonstrating a sentence above the low end of the Guidelines

range set to run concurrently with his discharged state sentence

would    be     greater     than    necessary.              Specifically,         Valdez-Elias

presented evidence that he grew up in a poor home in Mexico;

that he worked continuously since he came to the United States;

his     prior      convictions           were       often     linked       to     his     alcohol

dependence;        and     that    his    sixteen-level           sentencing       enhancement

overstated the nature of his present offense.                              He also requested

that the district court run his federal sentence concurrently to

a discharged            state    sentence       because      he    was     not    arraigned    in

federal court until a year after his indictment, at which time

he had already served the state sentence.                             Valdez-Elias argued

that,    had       he     been    arraigned          on     federal      charges        when   the



                                                 2
indictment      was    filed,    he    could      have   argued      for    a   concurrent

sentence under U.S. Sentencing Guidelines Manual § 5G1.3 (2012).

             We review a sentence for reasonableness, applying an

abuse of discretion standard.                 Gall v. United States, 552 U.S.

38, 51 (2007).         If there is no significant procedural error, we

examine      the      substantive       reasonableness          of     the      sentence,

“tak[ing] into account the totality of the circumstances.”                            Id.

If the sentence is within or below the Guidelines range, we

presume    on   appeal       that     the    sentence     is   reasonable.         United

States v. Yooho Weon, 772 F.3d 583, 590 (4th Cir. 2013).

             After a thorough review of the record, we conclude

that   the   district        court     adequately        considered        Valdez-Elias’s

arguments for a mitigated sentence and weighed them in light of

the 18 U.S.C. § 3553(a) factors.                   The district court ultimately

concluded     that     Valdez-Elias’s         criminal     history     and      propensity

for violence and the need to protect the public warranted the

sentence     imposed.        The     court    further      rejected        Valdez-Elias’s

request for imposition of a sentence concurrent to a discharged

state sentence because Valdez-Elias had been in state custody

for an unrelated offense.              We conclude that Valdez-Elias has not

presented     sufficient        grounds      to   disregard     the    presumption      of

reasonableness        that    attaches       to   the    district     court’s      within-

Guidelines sentence.



                                              3
           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     4